March 28, 2008


Mr. Kevin F. Lungwitz
Lungwitz & Lungwitz, P.C.
3005 S. Lamar Blvd., Ste. D-109-362
Austin, TX 78704
Mr. Michael D. Atkins
Atkins Peacock & Lewis, L.L.P.
P.O. Box 111
Odessa, TX 79760

RE:   Case Number:  07-0084
      Court of Appeals Number:  11-06-00013-CV
      Trial Court Number:  GN300162

Style:      HELEN O'NEAL
      v.
      ECTOR COUNTY INDEPENDENT SCHOOL DISTRICT

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherry Williamson    |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |